DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January, 2021 has been entered.

Response to Amendment
This Non-Final Rejection is in response to Applicant’s remarks/amendments filed on 29 January,2021, which have been entered, in view of Applicant’s request for continued examination filed under 37 CFR 1.114 on 26 February, 2021. Accordingly, claims 1-3 and 5-20 remain pending, wherein claim 4 has been cancelled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over GLOMSKI (US 4,919,200), in view of ZHANG (US 2019/0376749 A1 – effectively filed 25 January, 2017).
As to claim 1, GLOMSKI discloses a heat exchanger(abstract; col.1, lines 5-6) extending laterally in a first direction and a second direction (see figure 8/9, wherein undulations left to right are along a first direction in figure 8, and figure 9, a cross-sectional view in direction shown, provides further undulations left to right along a second direction perpendicular to first direction), the heat exchanger comprising:
 a first wall(18) shaped in a wave pattern with waves that extend in both the first direction and the second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1); 
a second wall (18) adjacent to and in contact with the first wall(col.4, lines 6-9) with the second wall being shaped in a wave pattern with waves that extend in both the first direction and the second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the waves of the second wall being offset in the first direction from the waves of the first wall by one-half wavelength (see annotated figure 8 of annotated figure 8/9); 
a third wall(18) adjacent to and in contact with the second wall (col.4, lines 6-9) with the third wall being shaped in a wave pattern with waves that extend in both the first direction and the second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the waves see annotated figure 9 of annotated figure 8/9); 
a first plurality of flow paths(34) extending in the second direction with the first plurality of flow paths each bounded by the first wall and the second wall (see annotated figure 8/9); and 
a second plurality of flow paths(38) extending in the first direction with the second plurality of flow paths each bounded by the second wall and the third wall (see annotated figure 8/9) such that the second plurality of flow paths extending in the first direction are fluidically isolated from the first plurality of flow paths extending in the second direction (see annotated figures 8/9; col.4, lines 53-56;abstract).






    PNG
    media_image1.png
    891
    1314
    media_image1.png
    Greyscale

Annotated Figure 8/9
However, GLOMSKI does not explicitly disclose each of first plurality of flow paths having an eyelet-type shape, and wherein each of the second plurality of flow paths having a diamond shape.
That being said, ZHANG teaches wherein two different shaped flow paths(par. 48,lines 1-8) can be provided for different fluids, as depicted within figures 14a-14g, such that the result causes one inlet along one side to be either greater or smaller than the inlet along another side (par. 85,line 1 – par.92,line 5). ZHANG teaches that the overall technical solution aids in heat exchanging efficiency and product performance(par. 96, lines 5-10) can be improved so the cost of the resulting structure is limited (par. 95, lines  4-5), wherein the design further enables fluid separation (par. 96, lines 4-5). For this, it can be provided that the different openings along the different fluid paths of GLOMSKI could be provided with different, or variation, in the opening’s cross-sectional shape, which leads to differences in cross-sectional size, at taught by ZHANG, and that this would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed for the reasons provided by ZHANG. In doing so, it would be understood to those having ordinary skill within the art, that the different flow paths (i.e., first and second plurality of flow paths) could be different in shape.
Secondly, it would have been obvious for one having ordinary skill in the art to provide the first plurality of flow paths to each be eyelet-type shaped and wherein each of the second plurality of flow paths to be diamond shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, GLOMSKI, in view of ZHANG, with the first plurality of flow paths to each be eyelet-type shaped and wherein each of the second plurality of flow paths to be diamond shape dependent at least upon a design choice within the ordinary skill in the art. Further, note that in the instant application, paragraph 39 and 44, the Applicant has not disclosed any criticality for the claimed limitations by stating “old subflow paths 152A-152F are shown as having a substantially circular cross- sectional area due to walls 112 having a varying thickness to form the circular cross-sectional area. However, cold subflow paths 152A-152F can have other cross-sectional areas, such as any non- circular cross-section including eyelet-type shape or another shape,” and “Hot subflow paths 172A-172F are shown as having a substantially circular cross- sectional area due to walls 112 having a varying thickness to form the circular cross-sectional area. However, hot subflow paths 172A-172F can have other cross-sectional areas, such as any non- circular cross-section including eyelet-type shape or another shape.”, respectively. More so, the claimed invention merely provides that the waves can have triangular, or the like, patterns, which could result in diamond shape flowpaths, but again, the specification does not provide criticality to such shape.

As to claim 2, GLOMSKI, as modified by ZHANG, further discloses further comprising: a fourth wall(18) adjacent to and in contact with the third wall(col.4, lines 6-9) with the fourth wall being shaped in a wave pattern with waves that extend in both the first direction and the second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the waves of the fourth wall being offset from the waves of the third wall in the first direction by one-half wavelength (see annotated figure 8 of annotated figure 8/9); and a third plurality of flow paths(38) extending in the second direction with the third plurality of flow paths each bounded by the third wall and the fourth wall (see annotated figure 8/9).

As to claim 3, GLOMSKI, as modified by ZHANG, further discloses wherein the waves of the first wall are based on a sinusoidal curve in the first direction and a sinusoidal curve in the second direction (figure 1; col.3, lines 27-59), and wherein the waves of the second wall are based on a sinusoidal curve in the first direction and a sinusoidal curve in the second direction (figure 1; col.3, lines 27-59; col.4, lines 6-9).

As to claim 9, GLOMSKI, as modified by ZHANG, further discloses wherein the first wall, second wall, third wall are constructed by additive manufacturing so that the heat exchanger is one continuous and monolithic component (col.5, lines 17-20; Applicant is advised of MPEP 2113-I, which recites, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentability even though the prior product was made by a different process.” In this case, it appears the Applicant is attempting to provide that the heat exchanger is produced through additive manufacturing, which is given limited patentable weight as GLOMSKI provides wherein the plates can be glued or welded together, which is a process of which material is “added” thereon, such that the claim limitations are met regardless of the process to join the product of GLOMSKI.).

As to claim 13, GLOMSKI does not explicitly disclose wherein the first wall, the second wall, and the third wall are constructed from a material having low thermal conductivity.
However, Applicant is advised "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness", and that the selection of a material known within the heat exchanger art is not inventive, as it would have been obvious to one having ordinary skill within the art to select the material based on known principles (e.g. desired heat transfer performance between two materials or fluids). Therefore, with regards to the present application, it would have been obvious for one having selected a low thermal conductivity material, as one having ordinary skill within the heat exchanger art knows to select the material based on a desired heat transfer performance between two materials or fluids.  

As to claim 16, GLOMSKI, as modified by ZHANG, further discloses a method of forming a heat exchanger(abstract; col.1, lines 5-6), the method comprising:
forming a first wall(18) with waves that extend laterally in both a first and second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1); 
forming a second wall (18) adjacent to and in contact with the first wall(col.4, lines 6-9) with waves that extend laterally in both the first direction and the second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the waves of the second wall being offset in the first direction from the waves of the first wall by one-half wavelength (see annotated figure 8 of annotated figure 8/9); 
forming a third wall(18) adjacent to and in contact with the second wall (col.4, lines 6-9) with waves that extend laterally in both the first direction and the second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the waves of the third wall being offset in the second direction from the second wall by one-half wavelength(see annotated figure 9 of annotated figure 8/9); 
wherein the first wall and the second wall bound a first plurality of flow paths(34) that extend in the second direction (see annotated figure 8/9); and 
wherein the second wall and third wall bound a second plurality of flow paths(38) that extend in the first direction (see annotated figure 8/9), and 
wherein the first plurality of flow paths extending in the second direction are fluidically isolated from the second plurality of flow paths extending in the first direction (see annotated figures 8/9; col.4, lines 53-56;abstract).
However, GLOMSKI does not explicitly disclose each of first plurality of flow paths having an eyelet-type shape, and wherein each of the second plurality of flow paths having a diamond shape.
That being said, ZHANG teaches wherein two different shaped flow paths(par. 48,lines 1-8) can be provided for different fluids, as depicted within figures 14a-14g, such that the result causes one inlet along one side to be either greater or smaller than the inlet along another side (par. 85,line 1 – par.92,line 5). ZHANG teaches that the overall technical solution aids in heat exchanging efficiency and product performance(par. 96, lines 5-10) can be improved so the cost of the resulting structure is limited (par. 95, lines  4-5), wherein the design further enables fluid separation (par. 96, lines 4-5). For this, it can be provided that the different openings along the different fluid paths of GLOMSKI could be provided with different, or variation, in the opening’s cross-sectional shape, which leads to differences in cross-sectional size, at taught by ZHANG, and that this would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed for the reasons provided by ZHANG. In doing so, it would be understood to those having ordinary skill within the art, that the different flow paths (i.e., first and second plurality of flow paths) could be different in shape.
Secondly, it would have been obvious for one having ordinary skill in the art to provide the first plurality of flow paths to each be eyelet-type shaped and wherein each of the second plurality of flow paths to be diamond shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, GLOMSKI, in view of ZHANG, with the first plurality of flow paths to each be eyelet-type shaped and wherein each of the second plurality of flow paths to be diamond shape dependent at least upon a design choice within the ordinary skill in the art. Further, note that in the instant application, paragraph 39 and 44, the Applicant has not disclosed any criticality for the claimed limitations by stating “old subflow paths 152A-152F are shown as having a substantially circular cross- sectional area due to walls 112 having a varying thickness to form the circular cross-sectional area. However, cold subflow paths 152A-152F can have other cross-sectional areas, such as any non- circular cross-section including eyelet-type shape or another shape,” and “Hot subflow paths 172A-172F are shown as having a substantially circular cross- sectional area due to walls 112 having a varying thickness to form the circular cross-sectional area. However, hot subflow paths 172A-172F can have other cross-sectional areas, such as any non- circular cross-section including eyelet-type shape or another shape.”, respectively. More so, the claimed invention merely provides that the waves can have triangular, or the like, patterns, which could result in diamond shape flowpaths, but again, the specification does not provide criticality to such shape.

As to claim 17, GLOMSKI, as modified by ZHANG, further discloses further comprising:
additively manufacturing the first wall, the second wall, and the third wall (wherein the walls are formed by at least extruded metal, given that the plates exist with a thickness, and wherein the plates are glued or welded together as noted within col.5, lines 17-20).

As to claim 18, GLOMSKI, as modified by ZHANG, further discloses further comprising: 
forming a fourth wall(18) adjacent to and in contact with the third wall(col.4, lines 6-9) with waves that extend laterally in both the first direction and the second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the waves being offset in the first direction from the waves of the third wall by one-half wavelength (see annotated figure 8 of annotated figure 8/9); 
wherein the third wall and fourth wall bound a third plurality of flow paths(38) that extend in the second direction (see annotated figure 8/9).

As to claim 19, GLOMSKI, as modified by ZHANG, further discloses wherein the waves of the first wall are based on a sinusoidal curve in the first direction and a sinusoidal curve in the second direction (figure 1; col.3, lines 27-59), and wherein the waves of the second wall are based on a sinusoidal curve in the first direction and a sinusoidal curve in the second direction (figure 1; col.3, lines 27-59; col.4, lines 6-9).

As to claim 20, GLOMSKI, as modified by ZHANG, further discloses a method of transferring thermal energy through the use of a heat exchanger(abstract; col.1, lines 5-6), the method comprising:
flowing a first fluid through a first plurality of flow paths bounded by a first wall(18) and a second wall (18;see annotated figure 8/9; abstract; col.4, lines 53-56), the first wall having a wave pattern with waves that are based on a sinusoidal curve(figure 1; col.3, lines 27-59) and extend laterally in both a first and second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the second wall (18) adjacent to and in contact with the first wall(col.4, lines 6-9) having a wave pattern with waves based on a sinusoidal curve(figure 1; col.3, lines 27-59; col.4, lines 6-9) that extend laterally in both the first direction and the second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the waves of the second wall being offset in the first direction from the waves of the first wall by one-half wavelength (see annotated figure 8 of annotated figure 8/9); 
flowing a second fluid through a second plurality of flow paths bounded by the second wall and a third wall(18; see annotated figure 8/9; abstract; col.4, lines 53-56) , the third wall being adjacent to and in contact with the second wall(col.4, lines 6-9), the third wall having a wave pattern with waves based on a sinusoidal curve (figure 1; col.3, lines 27-59; col.4, lines 6-9) and extend laterally in both the first direction and the second direction(col.3, lines 27-58; see annotated figure 8/9, in view of figure 1), the waves of the third wall being offset in the second direction from the second wall by one-half wavelength(see annotated figure 9 of annotated figure 8/9).
However, GLOMSKI does not explicitly disclose each of first plurality of flow paths having an eyelet-type shape, and wherein each of the second plurality of flow paths having a diamond shape.
That being said, ZHANG teaches wherein two different shaped flow paths(par. 48,lines 1-8) can be provided for different fluids, as depicted within figures 14a-14g, such that the result causes one inlet along one side to be either greater or smaller than the inlet along another side (par. 85,line 1 – par.92,line 5). ZHANG teaches that the overall technical solution aids in heat exchanging efficiency and product performance(par. 96, lines 5-10) can be improved so the cost of the resulting structure is limited (par. 95, lines  4-5), wherein the design further enables fluid separation (par. 96, lines 4-5). For this, it can be provided that the different openings along the different fluid paths of GLOMSKI could be provided with different, or variation, in the opening’s cross-sectional shape, which leads to differences in cross-sectional size, at taught by ZHANG, and that this would have been obvious to those having ordinary skill within the art, prior to the date the invention was effectively filed for the reasons provided by ZHANG. In doing so, it would be understood to those having ordinary skill within the art, that the different flow paths (i.e., first and second plurality of flow paths) could be different in shape.
Secondly, it would have been obvious for one having ordinary skill in the art to provide the first plurality of flow paths to each be eyelet-type shaped and wherein each of the second plurality of flow paths to be diamond shape, as it has been found the shape of an object is a matter of choice which one having ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant. See MPEP 2144.04-IV(b). Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify, GLOMSKI, in view of ZHANG, with the first plurality of flow paths to each be eyelet-type shaped and wherein each of the second plurality of flow paths to be diamond shape dependent at least upon a design choice within the ordinary skill in the art. Further, note that in the instant application, paragraph 39 and 44, the Applicant has not disclosed any criticality for the claimed limitations by stating “old subflow paths 152A-152F are shown as having a substantially circular cross- sectional area due to walls 112 having a varying thickness to form the circular cross-sectional area. However, cold subflow paths 152A-152F can have other cross-sectional areas, such as any non- circular cross-section including eyelet-type shape or another shape,” and “Hot subflow paths 172A-172F are shown as having a substantially circular cross- sectional area due to walls 112 having a varying thickness to form the circular cross-sectional area. However, hot subflow paths 172A-172F can have other cross-sectional areas, such as any non- circular cross-section including eyelet-type shape or another shape.”, respectively. More so, the claimed invention merely provides that the waves can have triangular, or the like, patterns, which could result in diamond shape flowpaths, but again, the specification does not provide criticality to such shape.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GLOMSKI(US 4, 919, 200), in view of ZHANG (US 2019/0376749 A1 – effectively filed 25 January, 2017) and ARAI (US 8,590,606 B2).
As to claim 5, GLOMSKI, as modified by ZHANG, does not further disclose, teach, or suggest wherein the first plurality of flow paths are laterally interconnected by first transition openings and the second plurality of flow paths are laterally interconnected by second transition openings such that flow through one flow path of the first plurality of flow paths can transition and flow through an adjacent flow path of the first plurality of flow paths and flow through one flow path of the second plurality of flow paths can transition and flow through an adjacent flow path of the second plurality of flow paths.
However, ARAI teaches wherein a heat exchanger with stacked heat exchanger elements (10a-10f) that are corrugated (see figure 2). The heat exchanger is provided with two plurality of flow paths (PG1 and PG2) that are isolated from one another (col.7, lines 47-54; see figure 2). In addition, though, flow paths of the first plurality of flow paths (PG1) are laterally interconnected by first transition openings (OP) and the second of plurality of flow paths (PG2) are laterally interconnected to second transition openings (OP), as provided by column 8, lines 6-39. Particularly, this allows for flow paths of the first plurality of flow paths to communicate with one another, while second flow paths of the second plurality of flow paths are able to communicate with one another (see figure 3 which exemplifies the lateral communication of the first flow paths). ARAI teaches that such a configuration can provide minimization of weight of the heat exchanger (col.3, lines 49-50), while improving the heat exchanger to have a high heat exchanging efficiency (col.3, lines 50-51), due to the presence of the first and second transition openings (col.6, lines 56-62). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GLOMSKI, in view of ZHANG, with the teachings of ARAI to provide the first and second flow paths with respective first and second transition openings for lateral communication among either the first plurality of flow paths or second plurality of flow paths for the reasons stated above.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over GLOMSKI(US 4, 919, 200), in view of ZHANG (US 2019/0376749 A1 – effectively filed 25 January, 2017) and CALLAS (US 2006/0144052 A1).
As to claim 6, GLOMSKI, as modified by ZHANG, does not further disclose, teach, or suggest wherein each flow path of the first plurality of flow paths are fluidically isolated from one another and each flow path of the second plurality of flow paths are fluidically isolated from one another.
However, CALLAS teaches a heat exchanger (abstract; figure 4) of which includes plates (404) that are in a waved pattern in a first direction (face figure 4 that provides defined flow paths 406 and 412) and a second direction (along the course of the channels in to the pate). The plates, of which are at least shown, are joined together to form first flow paths (406) and second flow paths (412). Each of the first plurality of flow paths and each of the second plurality of flow paths are fluidically separated from one another (par. 34-37). Such a configuration increases the surface-to-volume ratio and/or heat transfer surface area density of the heat exchanger (par. 34). In addition, this promotes efficient generation of temperature gradients across the heat exchanger (par. 35). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify GLOMSKI, in view of the teachings of ZHANG, and further with that taught by CALLAS, to provide that each pathway of the first fluid passages and each pathway of the second fluid passages are separated from one another, of the respective fluid passages, for the above reasons.

As to claim 7, GLOMSKI, as modified by ZHANG and CALLAS, further teaches wherein the first wall contacts and connects to the second wall along a plurality of contact lines extending in the second direction (see annotated figure 8 of annotated figure 8/9, in view of rejection of claim 6). In addition, GLOMSKI, in view of ZHANG and CALLAS, would reasonably provide that one having ordinary skill within the art, prior to the date the invention was effectively filed, could provide the claimed invention as provided by the flow paths of GLOMSKI for the reasons previously provided within the modification of CALLAS in the rejection of claim 6.

As to claim 8, GLOMSKI, as modified by ZHANG and CALLAS, further teaches wherein the second wall contacts and connects to the third wall along a plurality of contact lines extending in the first direction (see annotated figure 8 of annotated figure 8/9, in view of rejection of claim 6). In addition, GLOMSKI, in view of ZHANG and CALLAS, would reasonably provide that one having ordinary skill within the art, prior to the date the invention was effectively filed, could provide the claimed invention as provided by the flow paths of GLOMSKI for the reasons previously provided within the modification of CALLAS in the rejection of claim 6.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over GLOMSKI(US 4, 919, 200), in view of ZHANG (US 2019/0376749 A1 – effectively filed 25 January, 2017) and ROLT (US 2013/0153184 A1).
As to claim 10, GLOMSKI, as modified by ZHANG, does not further disclose, teach, or suggest wherein the waves in the first direction of the first wall, the waves in the first direction of the second wall, and the waves in the first direction of the third wall have an amplitude that is greater than an amplitude of the waves in the second direction of the first wall, the waves of the second direction of the second wall, and the waves in the second direction of the third wall.
However, ROLT teaches a heat exchanger (abstract; par. 36) contains a waved pattern of corrugations and undulations increases the heat transfer coefficient along the troughs of the main corrugations and unifies temperatures of the heat exchanger plates, so as to further provide a smaller heat resistance due to the transverse heat conductance and lower thermal stress (par. 45). In addition to these advantages of the heat exchanger design, ROLT, notes that different configurations of the geometry of the corrugations and undulations can be provided, such as amplitudes between 1 and 5 mm (par. 47). ROLT, therefore, provides that the parameter to change the amplitudes of the corrugations and undulations is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, ROLT mentions that changing the amplitudes of the undulations and corrugations, overall, changes the heat transfer and performance of the heat exchanger (par. 45), such that a person of ordinary skill has good reason to pursue changing the amplitude between the undulations and corrugations of the waves of the plates, through routine experimentations, as is within his or technical grasp to obtain a desired heat exchanger performance. For this, it is likely that the product is not of invention, but of ordinary common sense, as one having ordinary skill within the art would optimize the amplitude of the corrugations and undulations through routine experimentation to teach another workable product or process. Therefore, GLOMSKI, in view of the teachings of ZHANG and ROLT, further teaches the general conditions of the claimed invention that the amplitude in the first direction and second direction is provided, to provide a desire ratio therebetween, as it is known within the art to change the amplitude based on obtaining, at least, a desired heat exchanger performance.

As to claim 11, GLOMSKI, as modified by ZHANG and ROLT, teaches wherein the amplitude of the waves in the first direction of the first wall, second wall, and third wall is greater than the amplitude of the waves in the second direction of the first wall, second wall, and third wall (par. 47), but does not disclose wherein the difference is 1.5 times greater in the first direction than the second direction.
However, ROLT, further, teaches waved pattern of corrugations and undulations increases the heat transfer coefficient along the troughs of the main corrugations and unifies temperatures of the heat exchanger plates, so as to further provide a smaller heat resistance due to the transverse heat conductance and lower thermal stress (par. 45). In addition to these advantages of the heat exchanger design, ROLT, notes that different configurations of the geometry of the corrugations and undulations can be provided, such as amplitudes between 1 and 5 mm (par. 47). ROLT, therefore, provides that the parameter to change the amplitudes of the corrugations and undulations is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, ROLT mentions that changing the amplitudes of the undulations and corrugations, overall, changes the heat transfer and performance of the heat exchanger (par. 45), such that a person of ordinary skill has good reason to pursue changing the amplitude between the undulations and corrugations of the waves of the plates, through routine experimentations, as is within his or technical grasp to obtain a desired heat exchanger performance. For this, it is likely that the product is not of invention, but of ordinary common sense, as one having ordinary skill within the art would optimize the amplitude of the corrugations and undulations through routine experimentation to teach another workable product or process. Therefore, GLOMSKI, in view of the teachings of ZHANG and ROLT, further teaches the general conditions of the claimed invention that the amplitude in the first direction provided and another amplitude in the second direction is provided, to provide a desire ratio therebetween (e.g.,1.5), as it is known within the art to change the amplitude based on obtaining, at least, a desired heat exchanger performance.

As to claim 12, GLOMSKI, as modified by ZHANG and ROLT, teaches wherein the waves in the first direction of the first wall, the waves in the first direction of the second wall, and the waves of the first direction of the third wall have a wavelength and have, further, a wavelength of the waves in the second direction of the first wall, the waves in the second direction of the second wall, and the waves in the second direction of the third wall. However, GLOMSKI, as modified by ZHANG and ROLT, does not further provide the difference between the wavelengths in the first and second directions of the waves.
However, ROLT further teaches the waved pattern of corrugations and undulations increases the heat transfer coefficient along the troughs of the main corrugations and unifies temperatures of the heat exchanger plates, so as to further provide a smaller heat resistance due to the transverse heat conductance and lower thermal stress (par. 45). In addition to these advantages of the heat exchanger design, ROLT, notes that different configurations of the geometry of the corrugations and undulations can be provided, such as pitch, which with larger pitch the wavelength is greater and with smaller pitch the wavelength is smaller (par. 47). ROLT, therefore, provides that the parameter to change the pitch of the corrugations and undulations is a result-effective variable, i.e., a variable which achieves a recognized result. In this case, ROLT mentions that changing the pitch between the undulations and corrugations, overall, changes the heat transfer and performance of the heat exchanger (par. 45), such that a person of ordinary skill has good reason to pursue changing the amplitude between the undulations and corrugations of the waves of the plates, through routine experimentations, as is within his or technical grasp to obtain a desired heat exchanger performance. For this, it is likely that the product is not of invention, but of ordinary common sense, as one having ordinary skill within the art would optimize the amplitude of the corrugations and undulations through routine experimentation to teach another workable product or process. Therefore, GLOMSKI, in view of the teachings of ZHANG and ROLT, further teaches the general conditions of the claimed invention that the pitch in the first direction and in the second direction is provided between different wave sections of a desired ratio, as it is known within the art to change the pitch based on obtaining, at least, a desired heat exchanger performance.

Claim 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over ROLT (US 2013/0153184 A1), in view of GLOMSKI(US 4, 919, 200) and ZHANG (US 2019/0376749 A1 – effectively filed 25 January, 2017).
As to claim 14 and 15, ROLT discloses a gas turbine engine comprising a heat exchanger (par. 6 and 11), but does not explicitly disclose the heat exchanger of claim 1.
However, GLOMSKI, in view of the previous modifications discussed by at least ZHANG, teaches the heat exchanger of claim 1 (see rejection of claim 1), wherein the first fluid flows through the first plurality of flow paths and the second fluid flows through the second plurality of flow paths(see rejection of claim1). Particularly, GLOMSKI teaches wherein the heat exchanger is intended to be used to exchange heat between two fluids (abstract), while providing increased efficiency due to the construction thereof (col.1, lines 65-68), and is known to be used in aircraft applications (col.5, lines 21-40). Therefore, it would have been obvious for one having ordinary skill within the art, prior to the date the invention was effectively filed, to adjust the design of ROLT to be modified to incorporate heat transfer between two fluids, through designs such as GLOMSKI, due to the increased heat exchanger efficiency of the design of GLOMSKI.

Response to Arguments



Applicant’s arguments, see pages 7-9, filed 29 January, 2021, with respect to the rejection(s) of independent claims 1, 16, and 20 under 35 U.S.C. 102(a)(1), wherein dependent claims 2-15 depend from rejected claim 1 (see Final Rejection mailed on 30 November, 2020 for statute dependent claims 2-15 were rejected under) and dependent claims 17-19 depend from rejected claim 16 (see Final Rejection mailed on 30 November, 2020 for statute dependent claims 17-19 were rejected under), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art ZHANG(US 2109/0376749 A1) which discusses that within plate type heat exchangers, wherein fluids flow through the heat exchanger on different sides of the plates, it is a known method and concept to provide the flow paths with different cross-sectional shapes, relative to one  another as a result of the plate stacking, and different sizes which provide at least higher heat exchange efficiency of the heat exchanger, compared to conventional plate heat exchanger designs. More so, while it was necessary to provide that it is known within the prior art that different fluid paths could be provided with different shapes, the Examiner does not believe that such shapes claimed (i.e., diamond or eyelet-type shape) cause the present invention to be patentable over the prior art, wherein it has been held that a change in shape is a mere matter of design choice within the technical grasps of those having ordinary skill within the art. See MPEP§2144.04-IV(B). Due to this, the Examiner is not persuaded to Applicant’s allegations of patentability of the present invention, in view of the shape and different shapes along the different flow paths, as the Applicant has not provided criticality to the shape, and it is known within the art to have different fluid flow paths with different shapes.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/6/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763